Citation Nr: 1601812	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Sharwanda Austin, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In January 2014, the Veteran asserted claims of entitlement to service connection for posttraumatic stress disorder (PTSD), hearing loss, tinnitus, skin tags, sinusitis, conjunctivitis of both eyes, bilateral leg radiculopathy, erectile dysfunction, and urinary dysfunction.  He also asserted a claim to reopen the issue of entitlement to service connection for memory loss.  In addition, he asserted clear and unmistakable error in a November 2005 rating decision, which assigned zero percent disability ratings for capsulitis of the right and left knees.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is as likely as not related to his military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that his sleep apnea began during his military service.  See, e.g., the November 2015 Board hearing transcript.  The Board has reviewed the record and concludes that the evidence supports an award of service connection for currently diagnosed obstructive sleep apnea.

The Veteran served on active duty from July 1977 to September 1998.  His service treatment records (STRs) include an April 1998 Report of Medical History in which the Veteran endorsed "frequent trouble sleeping."  

VA treatment records show that the Veteran initially sought treatment for sleep apnea in August 2010.  He was diagnosed with mild obstructive sleep apnea following a contemporaneous sleep study.

In support of his claim, the Veteran submitted statements from his former spouse and his son.  In her August 2010 statement, Ms. A.J. reported that she was married to the Veteran from 1978 to 1996, during which time the Veteran developed "bad sleeping habits" such as loud snoring with coughing and frequent waking.  Similarly, in his August 2010 statement, the Veteran's son, T.J., reported that he lived with his father from 1983 to 2001.  He described witnessing the Veteran's "scary snore" accompanied by a sudden cough that caused the Veteran to wake and then immediately go back to sleep.

The Veteran was afforded a VA examination in June 2012, at which time the examiner determined that the Veteran's claimed sleep apnea "is less likely than not (less than 50/50 probability) caused by or a result of military service."  The examiner provided the following rationale: "[r]eview of currently available medical records fails to document chronicity of claimed condition during service or after discharge from service."  Critically, the June 2012 VA examiner failed to address the Veteran's competent contentions of continuous sleep apnea symptomatology, which are supported by the August 2010 statements of his former spouse and son.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Thus, the opinion is of limited probative value.

Moreover, the Veteran recently submitted a November 2015 statement from his current spouse, who is a registered nurse manager.  In her statement, Mrs. C.J. noted that she has witnessed her husband exhibit loud snoring and difficulty breathing during sleep.  She stated, "I noticed he would stop breathing frequently while sleeping, he would breathe from his mouth, cough, then awake[n]."  She then opined, "[i]t is as least likely than not that [the Veteran] developed sleep apnea while on active duty in the U.S. Army."

Additionally, the Veteran has reported that his sleep apnea symptomatology initially manifested during his twenty-one years of active duty service and has continued since that time.  The Board finds such testimony is both competent and credible, especially with respect to the Veteran's symptomatology during military service.  See Jandreau, 492 F.3d at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  Significantly, the Veteran's assertions of in-service sleep apnea symptomatology are corroborated by report of trouble sleeping at separation and the statements of his current spouse, his former spouse, and his son.

The Board has weighed the probative evidence of record, including the report of trouble sleeping at service separation, the November 2015 statement of the Veteran's spouse, the August 2010 statements of his former spouse and his son, as well as the Veteran's competent and credible assertions concerning continuing sleep apnea symptomatology.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed sleep apnea is traceable to his period of military service.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The Board will resolve this reasonable doubt in the Veteran's favor and conclude that the evidence supports the grant of service connection for obstructive sleep apnea.  See 38 U.S.C.A § 5107 (West 2014).



ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


